DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 117-136 are pending and examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 117-136 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2004/0030304) in view of Greener (US 2011/0319804).
Re Claim 117, Hunt discloses a wound treatment apparatus comprising: 
a wound dressing (10) configured to be positioned over a wound site, the wound dressing comprising: 
a material layer (upper foam layer 12); 
a backing layer (drape 14) over the material layer and comprising at least one orifice (clearly shown in figures); 
a wound contact layer (film 38) beneath the material layer and sealed to the backing layer (see figures); and 
a fluidic connector (16) positioned over the at least one orifice configured to provide negative pressure through the wound dressing to the wound site ([0040] & [0042]).
Hunt does not disclose that the material layer comprises a plurality of cells defined by predefined cuts along a first surface thereof, wherein each cell of the plurality of cells is at least partially separated from an adjacent cell along a majority of every side of each said cell that faces an adjacent cell, wherein the plurality of cells comprise rectangular-shaped cells.  Hunt discloses that the material layer would be trimmed ([0018]) to fit within a wound.
Greener discloses a foam material that can be easily sized to fit in a wound, wherein the foam material is provided with predefined cuts (e.g., 14, 16, 18) that separates the foam material into a plurality of cells that are at least partially separated from an adjacent cell along a majority of every side of the cell that faces an adjacent cell (can be seen in Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to modify Hunt with the predefined cuts taught by Greener to make sizing of the foam material easier and quicker.
Re Claim 118, after modifying with Greener, the combination also teaches that the plurality of cells is arranged in a regularly repeating grid pattern (seen in Figs. 1-2 of Greener).
Re Claim 119, after modifying with Greener, the combination also teaches that the plurality of cells comprise square-shaped cells (Fig. 2 of Greener).
Re Claim 120, after modifying with Greener, the combination also teaches that the plurality of cells comprise cells having a shape selected from the group consisting of a square (Fig. 2), rectangle, circle, pentagon, hexagon, octagon, and triangle.
Re Claim 121, after modifying with Greener, the combination also teaches that wherein the plurality of cells comprise cells having a same shape and a same size (Fig. 2 in Greener).
Re Claim 122, after modifying with Greener, the combination also teaches that the predefined cuts comprise cuts parallel to a first orientation (Fig. 2 Greener).
Re Claim 123, after modifying with Greener, the combination also teaches that the predefined cuts further comprise cuts parallel to a second orientation, the second orientation perpendicular to the first orientation ([0024] & Fig. 2 Greener).
Re Claim 124, after modifying with Greener, the combination also teaches that each cell of the plurality of cells is connected to an adjacent cell of the plurality of cells along every side of each said cell that faces a side of an adjacent cell (see figures in Greener).
Re Claim 125, Hunt also teaches that the material layer comprises an absorbent layer (e.g., [0018] “absorbent polymer foam … is trimmed to size”).
Re Claim 126, Hunt also discloses that the material layer comprises a foam layer ([0018]).
Re Claim 127, further comprising a transmission layer beneath the material layer (e.g., lower foam layer 36, or the upper wall 28 of the envelope formed from sheets 38, can be considered a transmission layer).
Re Claim 128, Hunt discloses a wound treatment apparatus comprising: 
a wound dressing (10) configured to be positioned over a wound site, the wound dressing comprising: 
a foam layer (upper foam layer 12); 
a backing layer (14) over the foam layer and comprising at least one orifice (see figures); 
a wound contact layer (38) beneath the foam layer and sealed to the backing layer (see figures); and 
a fluidic connector (16) positioned over the at least one orifice configured to provide negative pressure through the wound dressing to the wound site ([0040] & [0042]).
Hunt does not teach that the foam layer comprises a plurality of cells arranged in a regularly repeating rectangular-shaped grid pattern, wherein each cell of the plurality of cells is partially connected to an adjacent cell along every side of each said cell that faces a side of an adjacent cell, and wherein each cell of the plurality of cells is physically separated from an adjacent cell along a majority of every side of each said cell that faces a side of an adjacent cell.  Hunt discloses that the material layer would be trimmed ([0018]) to fit within a wound.
Greener discloses a foam material that can be easily sized to fit in a wound, wherein the foam material comprises a plurality of cells arranged at a regularly repeating rectangular-shaped grid pattern, wherein each cell is partially connected (via frangible regions 20) to an adjacent cell along every side of each cell that faces an adjacent cell, and wherein each cell is physically separated from an adjacent cell (by pre-cuts 14, 16, & 18) along a majority of every side of the cell that faces an adjacent cell (can be seen in Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to modify Hunt with the predefined cuts taught by Greener to make sizing of the foam material easier and quicker.
Re Claim 129, after modifying with Greener, the combination also teaches wherein each cell is partially connected to an adjacent cell of the plurality of cells by bridging portions (frangible regions 20, Greener) that together with the plurality of cells form a single continuous foam layer.
Re Claim 130, after modifying with Greener, the combination also teaches wherein the bridging portions have a smaller height than surrounding cell portions (given the length of frangible region 20 is shorter than the length of a side of the cell, it can be readily seen that the “height” of the frangible region is smaller than those of the adjacent cells that the frangible region is connecting).
Re Claim 131, after modifying with Greener, the combination also teaches wherein the bridging portions have a smaller width than surrounding cell portions (it can be seen that the width of a frangible region 20 is the same as the spacing/slit between adjacent cells, which is zero or near zero).
Re Claim 132, after modifying with Greener, the combination also teaches wherein the plurality of cells are arranged in a regularly repeating square-shaped grid pattern (see figures in Greener).
Re Claim 133, Hunt discloses a wound treatment apparatus comprising: 
a wound dressing (10) configured to be positioned over a wound site, the wound dressing comprising: 
a material layer (12); 
a backing layer (14) over the material layer and comprising at least one orifice; 
a wound contact layer (38) beneath the material layer and sealed to the backing layer; and 
a fluidic connector (16) positioned over the at least one orifice configured to provide negative pressure through the wound dressing to the wound site.
Hunt does not teach that the material layer comprises a plurality of cells, wherein each cell of the plurality of cells is at least partially separated from an adjacent cell along every side of each said cell that faces an adjacent cell.  Hunt discloses that the material layer would be trimmed ([0018]) to fit within a wound.
Greener discloses a foam material that can be easily sized to fit in a wound, wherein the foam material comprises a plurality of cells, wherein each cell is at least partially separated from an adjacent cell (by pre-cuts 14, 16, & 18) along every side of the cell that faces an adjacent cell (can be seen in Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to modify Hunt with the predefined cuts taught by Greener to make sizing of the foam material easier and quicker.
Re Claim 134, after modifying with Greener, the combination also teaches wherein the plurality of cells are arranged in a regularly repeating pattern (see figures in Greener).
Re Claim 135, after modifying with Greener, the combination also teaches wherein the plurality of cells comprise cells having a same size and the same polygonal shape (see figures in Greener).
Re Claim 136, after modifying with Greener, the combination also teaches wherein the plurality of cells are connected to one another (via frangible regions 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US 2010/0137775, already cited in IDS) discloses a negative pressure wound treatment dressing having relatively thicker square regions (2402, Fig. 24) separated by a grid of thinner regions (2404).  However, the layer is formed of hydrocolloid adhesive material rather than foam.
Greener (US 8,680,360, already cited in IDS) discloses a foam layer usable in a wound dressing, wherein the foam layer is given intermittent cuts (e.g., Fig. 4).
Locke (US 2011/0257611, already cited in IDS) discloses a NPWT dressing having radially extending arms (306, see e.g., Fig. 3), each arm formed of modules (310 joined linearly to each other by a narrower and thinner bridge portions (312).
Sessions (US 2001/0034499, already cited in IDS) discloses a foam layer suitable for packing a wound, wherein the layer comprises slits (4a, 4b, 5a, 5b), and the slits may extend in crossing directions ([0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 October 2022